ELLETT, Justice
(dissenting) :
I dissent. I think the ruling of the trial court and the main opinion of this court are too technical to stand, and I would like to explain why.
The total amount of money which plaintiffs herein agreed to pay for the automobile when they bought it was $2,154.96 cash. The defendant as seller added $646.-64 for interest and handling charges, making a total of $2,801.60. This was to be paid not at the same rate each month during the life of the contract but at the rate of $126.72 per month for five months, then $86.72 per month for 25 months. The statute1 provides that the seller may charge interest at the rate of 36 per cent per year on the first $300, 21 per cent per year on the next $700, and 15 per cent per year on all amounts over $1,000. The contract was to run for two and one-half years, and all parties agreed that the amount charged by way of interest and handling charges did not exceed the amount permitted by law.
Only the defendant testified in the matter, and he unequivocally stated that he was unable to calculate the average rate of interest which would yield the figure which he charged.
In discussing the matter after the evidence was all in, the court said, “It would be extremely difficult to figure out what the annual rate would, [sic] wouldn’t it? . You probably couldn’t do it. I doubt if I can do it.”
Counsel for plaintiffs then stated, “But nevertheless, that’s what the disclosure requirements are, that they must disclose what the annual percentage rates on the face of the contract so that the people can know what they are really paying for the financing on this contract.”
I do not believe that the statute which required the seller to state the annual rate of interest was meant to be applied to a situation like this where, in order to accommodate the purchaser, the monthly payments are so varied that it is impossible to calculate the rate of interest. Especially is this so where the amount of interest is stated in the contract and is not in excess of that permitted by law.
I would reverse the trial court and remand the matter with directions to enter judgment for the defendant. I would also award the defendant costs.
CALLISTER, C. J., concurs in the opinion of ELLETT, J.

. Section 70B-2-201, Utah Code Annotated 1953, as amended.